Per Curiam.

A defendant, on confessing judgment, made the following affidavit:
J. Colerick, for the appellant.
“State oe Indiana, Allen County, ss:
“ Personally came before the undersigned, a notary public of said county, Christopher Kleber, who upon his oath saith, that he is justly indebted to the within Adam Block in the sum specified in the within power of attorney, and that he does not confess judgment thereon for the purpose of defrauding his creditors.
“ Christopher Kleber.”
“Witness my hand and seal, February 19, 1859.
[seal.] “Geo. K. Hentman, Notary PublicP
It is contended that the foregoing affidavit is bad, for want of a jurat, and 5 Ind. 109; 12 id. 551; Perk. Pr. 88; Bac. Abr., vol. 1, p. 99; Barb. Ch. Pr., vol. 1, p. 609; 8 Blackf. 133; Bonv. L. Dic.; and Tidd’s Pr., vol. 1, p. 499 are cited. We think the jurat and affidavit are combined in the same writing. The signature and seal of the notary apply to the jurat, to the certifying part of the writing signed by Block. Bloclds signature applies to the affidavit part.
The judgment is affirmed, with costs.-